Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the termite enticement assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 8 recite the limitation "in addition as an aid and further enticement the enticement comprises consumable material". A termite enticement is already recited in claim 1, thus it is unclear why the claim says "in addition as an aid and further enticement". Does "the enticement" refer to the termite enticement of claim 1 or "an opening that termites instinctively desire to close as enticement" of claim 7?
Claim 9 recites the limitation "a marginal peripheral region" in line 2. Marginal and peripheral appears to be redundant language, and it is unclear what the recitation is meant to encompass. 
Claim 11 recites the limitation "there is provided a corresponding connections so that the consumable material may be connected to the mounting and positioning device opposite the sensor". The claim is unclear as to whether there a corresponding connection or more than one corresponding connections. Further, use of the term “may be” is unclear as to whether the limitation is positively claimed or not or if the connection is required. Lastly, the claim is indefinite because the electronic sensor has not been positively claimed.
Claim 13 recites the limitation "the device is adjustable to fit different monitors by extension, retraction or removal of sections". It is unclear what structure the sections are connected to.
Claim 14 recites the limitation "the device is adjustable to fit different monitors by frangible sections which may be removed in order to suit different sized monitors for the 
Claims 15-19 recite the limitation "a disc having a termite detection region". It is unclear if there are more than one termite detection region since claim 1 already recites “a termite detection region”.
Claim 15-19 recite the limitation “being positioned so that termites instinctively close the hole and are enticed to do so in order to prevent humidity loss and by the positioning of that hole, in use, relative to attractant ordinarily held inside a termite monitor, to further entice termites to the detection region “. It is unclear how to determine whether the position of the hole is enticing to termites. It is unclear whether the attractant and the termite monitor are being claimed as part of the invention.
Claims 20-21 recite the limitation “a disc having a termite detection region in the form of at least one hole directly below the sensor“  in lines 6-7. It is unclear whether the sensor is being positively recited as part of the claimed invention. It is unclear if there are more than one termite detection region since claim 1 already recites “a termite detection region”.
Claims 2-5, 10 and 12 are rejected as being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
Claims 10 and 11 recite the limitation "consumable material attachment means". The structure identified in the specification include “an array of flanges” for performing the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (U.S. Patent No. 5,815,090, as cited by applicant).
For claim 1, Su discloses a mounting and positioning device (as shown in Figs. 4-5b) for an electronic sensor in a termite monitor, the mounting and positioning device including a termite enticement (Col. 5, lines 53-55: cellulose material”) adjacent a termite detection region (Fig. 5a: at lid having terminals, cable and clips) and the device being operably fittable inside a termite monitor (Fig. 4 shows the monitoring station) and being adapted to position an electronic sensor (Fig. 5a: circuit) adjacent the termite detection region (lid), the assembly being configured to draw termite activity to the 
For claim 10, Su discloses the mounting and positioning device according to claim 1 wherein the device comprises a substantially planar unit (Fig. 5a shows “monitoring unit”) insertable into a monitor (Fig. 4: “monitoring station”) and having one or more detection regions (Fig. 5a shows the area below the lid having terminals, cable and clip) and consumable material attachment means (Fig. 5a: “clips”) adjacent the one or more detection regions (as shown in Fig. 5a).

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimocks (David A Nimocks III, WO 97/26788 A1).
For claim 1, as best understood, Nimocks discloses a mounting and positioning device (as shown in Fig. 6) for an electronic sensor in a termite monitor (as shown in Fig. 2: 11), the mounting and positioning device including a termite enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) adjacent a termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) and the device being operably fittable inside a termite monitor (Figs. 2 and 3, Page 17, lines 5-6) and being adapted to position an electronic sensor adjacent the termite detection region (such that the inspection port defining the termite detection region is adjacent baiting and access opening 6 which is structured to allow access and insertion of an electronic sensor), the assembly being configured to draw termite activity to the detection region for detection by the electronic sensor activated by termite activity in the detection region (Page 17, line 30 - Page 18, line 3).

	For claim 3, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold in use extending downwardly from the detection region (as shown in Fig. 6).
For claim 4, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold in use extending downwardly from the detection region (as shown in Fig. 6), the device having a main body (Fig. 6 and Page 19, lines 1-3: cover 14) and scaffold attachment (Figs. 1, 2 and 6: attachment hole 2, cover attachment hole 4, interceptor attachment 
For claim 5, Nimocks discloses a mounting and positioning device according to claim 1 wherein the enticement (Figs. 1 and 3: interceptors 1) forms a termite scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) leading from a position remote from the detection region (at the bottom of the device within the termite monitor 11) to a position proximal the detection region (Figs. 2 and 3: at the baiting and access opening 6 at the top of the device within the termite monitor 11), the termite scaffold hanging (Fig. 6 and Page 16, lines 18-21: tie 15) from a main body (Fig. 6 and Page 19, lines 1-3: cover 14), the scaffold being removably attached to the main body (Page 16, lines 12-21: via tie 15) for removable attachment of the scaffold.
For claim 6, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite enticement assembly (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) comprises termite attractant (Page 17, lines 10-15 and Page 24, lines 32-36) located in proximity to the termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) so that termites are enticed to climb onto and consume the attractant and thereby be drawn into activity in the termite detection region.
For claim 7, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite detection region comprises an opening (Page 19, lines 12-17: “inspection port” of cover 14) that termites instinctively desire to close as enticement, in addition as an aid and further enticement the enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to 
For claim 8, Nimocks discloses a mounting and positioning device according to claim 1 wherein the termite detection region comprises an opening (Page 19, lines 12-17: “inspection port” of cover 14) that termites instinctively desire to close as enticement, in addition as an aid and further enticement the enticement (Figs. 1 and 3, Page 17, lines 3-7: interceptors 1 “made of a cellulose containing material palatable to termites”) comprises consumable material directionally placed to lead termites to the detection region (Page 17, line 30 - Page 18, line 3) and comprises spaced units of consumable material (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood” defining a space between opposing sides of the box or block) secured about the termite detection region by a corresponding array of attachments (Page 16, lines 7-12: fasteners 3).
	For claim 9, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device includes a marginal peripheral region (Page 19, lines 18-23: outermost perimeter of cover 14) and the termite detection region (Page 19, lines 12-17: “inspection port” of cover 14) is located inside the marginal peripheral region which is adapted to bring about the operative securement of the device in a monitor (Page 16, lines 12-21: via tie 15) while the enticement comprises consumable material (Page 17, line 26 - Page 18, line 10: the interceptors 1 are attached to the walls 9 of the termite monitor 11) connected in an intermediate area between the marginal region and the termite detection region (as shown in Fig. 6).	

For claim 12, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device is adjustable to fit different monitors (Page 17, lines 30-33: such that the termite enticement, the interceptors 1, are constructed of a size to fit the dimensions, walls 9, of a termite monitor 11).
For claim 13, Nimocks discloses a mounting and positioning device according to claim 1 wherein the device is adjustable to fit different monitors (Page 17, lines 30-33: such that the termite enticement, the interceptors 1, are constructed of a size to fit the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nimocks, as above in view of Barber (U.S. Patent No. 7,212,129, as cited by applicant).
For claims 15 and 16, Nimocks discloses the invention substantially as claimed, including wherein a main body is in the form of a flat cover (Fig. 6: 14) having a termite detection region in the form of a hole (Page 19, lines 12-17: “inspection port” of cover 14) being positioned so that termites instinctively close the hole and are enticed to do so in order to prevent humidity loss and by the positioning of that hole, in use, relative to attractant ordinarily held inside a termite monitor (Page 17, lines 10-15 and Page 24, lines 32-36), to further entice termites to the detection region there is a scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) fitted around the hole (Page 19, lines 12-15: “inspection of the interceptor(s) is made to detect termite activity”), the flat cover having attachments (Page 16, lines 12-21: tie 15) holding the scaffold, the scaffold comprising an array of slats (Page 18, lines 22-37: “four interceptors…joined along their long side edges in order to form a hollow square box”, “a block of wood”) 
For claims 17, Nimocks discloses the invention substantially as claimed, including wherein a main body is in the form of a flat cover (Fig. 6: 14) having a termite detection region in the form of a hole (Page 19, lines 12-17: “inspection port” of cover 14) being positioned so that termites instinctively close the hole and are enticed to do so in order to prevent humidity loss and by the positioning of that hole, in use, relative to attractant ordinarily held inside a termite monitor (Page 17, lines 10-15 and Page 24, lines 32-36), to further entice termites to the detection region there is a scaffold (Page 18, lines 22-37: “hollow square box”, “a block of wood”) fitted around the hole (Page 19, lines 12-15: “inspection of the interceptor(s) is made to detect termite activity”), the flat .

Allowable Subject Matter
Claims 14 and 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nimocks (U.S. Patent No. 5,950,356) shows a termite interception and baiting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643